Citation Nr: 1410204	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-23 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for a low back disability, and if so, whether service connection is warranted.

2.  Entitlement to an initial rating higher than 0 percent for bilateral hearing loss, effective February 2, 2009, and in excess of 10 percent, effective August 4, 2011.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In May 2010 the RO granted service connection for bilateral hearing loss assigning a 0 percent rating, effective February 2, 2009; this rating was later increased to a 10 percent rating, effective August 4, 2011, in a July 2012 rating decision.  The Veteran has not indicated that he is satisfied with the ratings for his hearing loss disability.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The RO denied service connection for a low back disability in a June 2010 rating decision, after reopening the claim on the merits.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a low back disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In August 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's original service connection claim for a lower back disability was denied in a May 2004 rating decision.  The Veteran did not appeal this rating to the Board.  

2.  The evidence received since the May 2004 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  Effective February 2, 2009, the Veteran's hearing loss is manifested by no more than Level III hearing in the right ear with 82 percent speech recognition ability; and Level II in the left ear with 88 percent speech recognition ability.

4.  Effective August 4, 2011, the Veteran's hearing loss is manifested by no more than Level IV hearing in the right ear with 82 percent speech recognition ability; and Level III in the left ear with 84 percent speech recognition ability.  


CONCLUSIONS OF LAW

1.  The May 2004 RO rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Since the May 2004 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a low back disability; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.    The criteria for an evaluation in excess of 0 percent, effective February 2, 2009, and in excess of 10 percent, effective August 4, 2011, for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in March 2009 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The March 2009 letter also provided the Veteran with information on how VA determines and assigns effective dates.  

In this case, the Veteran is challenging the initial evaluation for his disability on appeal assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because legally sufficient notice was provided in March 2009 before the claim was initially adjudicated in May 2010, VA's duty to notify in this case has been satisfied. 

Regarding the duty to assist, the RO has obtained some of the Veteran's service treatment records and private treatment records, and also afforded VA examinations in March 2010 and August 2011 to assess the hearing loss disability on appeal.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  

The Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[- ]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

Here, both examiners in March 2010 and August 2011 addressed the functional effects of the Veteran's hearing loss, noting that the Veteran reported trouble hearing environmental sounds and hearing conversations in person and on the telephone.  Thus, the functional effects of his hearing loss are adequately addressed by the entirety of the record and are sufficient for the Board to consider whether referral for consideration of an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b). 

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his initial rating claim for hearing loss.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the hearing, the VLJ noted the elements that were lacking to substantiate the claim.  The VLJ also asked specific questions directed at identifying the criteria for an increased rating claim and sought to identify any pertinent evidence not currently associated with the claims file.  The Veteran also volunteered his treatment history and symptoms. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Considering the favorable outcome detailed below as to reopening the service connection claim for a low back disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time with respect to this matter. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  Claim to Reopen

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).  Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As noted above, the Veteran's claim for service connection for a back disability was last denied in a May 2004 rating decision.  The RO denied the low back disability claim was denied on the basis that while there was evidence of treatment for low back strain in service, there was no permanent residual or chronic disability demonstrated by the evidence following service. The Veteran did not appeal this determination and it is now final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New and material evidence has been received.  Evidence added to the record since the time of the last final decision includes VA treatment records dated in March 2009 reflecting the Veteran's complaints of low back pain since the 1970s; studies referenced by the Veteran relating degenerative disc disease to a lifting injury; and statements from the Veteran's family attesting to the Veteran's chronic low back pain.  The Veteran also submitted testimony in support of his claim in August 2013 and noted that his chiropractor had written a letter indicating that his back disability was related to service.  

The Board finds that the medical evidence, treatise materials, and lay statements and testimony are both new and material.  Specifically, the newly received evidence tends to show that the Veteran's back strain in service from lifting heavy boxes might be related to his present back disability.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2013).

Therefore, the Board finds that new evidence is material.  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110   (2010).

III.  Increased Rating

The RO granted service connection for bilateral hearing loss in a May 2010 rating decision and assigned a 0 percent rating, effective February 2, 2009.  In a July 2012 rating decision, the RO granted an increased rating of 10 percent for the bilateral hearing loss disability, effective August 4, 2011.  The Veteran seeks entitlement to a higher rating for his hearing loss disability.  He testified at the Board hearing that his hearing loss has essentially been the same over the course of the appeal and thus should be rated at the 10 percent level for the entire appeals period.

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the level of impairment in the left knee and uniform ratings are warranted. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100 (2013).  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness. 38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non- service-connected ear will be assigned a designation of level I from Table VII. 38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86.

A private audio evaluation was provided in April 2009.  The Veteran has asserted that this evaluation demonstrates the same level of hearing loss that was shown on VA examination in August 2011, which the RO determined warranted a 10 percent rating.  The April 2009 audio evaluation provided does not specifically show that it is in compliance with Maryland CNC testing.  Nonetheless, the Board will report the findings, which show that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
55
60
51
LEFT
35
60
65
65
56

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  

The results of the April 2009 audiogram show an average pure tone threshold of 51 decibels in the right ear with speech recognition ability of 92 percent rating; and an average pure tone threshold of 56 decibels in the left ear with speech recognition ability of 88 percent.  Exceptional patterns of hearing loss are not shown, pursuant to 38 C.F.R. § 4.86(a), as each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is not 55 decibels or more; nor is pure tone threshold at 30 dB at 1000 Hz and 70 dB at 2000 Hz.  Table VI indicates a numeric designation of I for the right ear and II for the left ear.  The point of intersection on Table VII reflects the level of hearing loss is consistent with a 0 percent evaluation.

On the authorized VA audiological evaluation in March 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
45
45
40
LEFT
30
50
55
50
46

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 88 percent in the left ear.  

The results of the March 2010 audiogram show an average pure tone threshold of 40 decibels in the right ear with speech recognition of 82 percent, and 46 decibels in the left ear with speech recognition ability of 88 percent.  Once again, exceptional patterns of hearing loss are not shown, pursuant to 38 C.F.R. § 4.86(a).  Table I indicates a numeric designation of III for the right ear and II for the left ear.  The point of intersection on Table VII reflects the level of hearing loss is consistent with a 0 percent evaluation.

Finally on the authorized VA audiological evaluation on August 4, 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
55
55
50
LEFT
40
65
65
65
59

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 84 percent in the left ear.  

The results of the August 2011 audiogram show an average pure tone threshold of 50 decibels in the right ear with speech recognition of 82 percent, and 59 decibels in the left ear with speech recognition ability of 84 percent.  Exceptional patterns of hearing loss are not shown, pursuant to 38 C.F.R. § 4.86(a).  Table I indicates a numeric designation of IV for the right ear and III for the left ear.  The point of intersection on Table VII reflects the level of hearing loss is consistent with a 10 percent evaluation.

The Veteran asserts that he is entitled to a higher rating for his hearing loss disability because his hearing has essentially remained the same, thus entitling him to the higher 10 percent rating for the entire appeals period.  As evidenced above, however, notwithstanding the Veteran's complaints, the audiograms did not show a level of hearing loss warranting a 10 percent rating until August 4, 2011.  To the extent that his hearing is impaired, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  The medical evidence does not support the assignment of a rating higher than 0 percent for the hearing loss prior to August 4, 2011, or higher than 10 percent, effective August 4, 2011.  To the extent that the Veteran asserts entitlement to a higher rating for his hearing loss, while we sympathize with the Veteran's complaints, entitlement to an evaluation in excess of the ratings assigned has not been demonstrated in the present case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For all the foregoing reasons, the Board finds that the evidence does not support the assignment of a rating in excess of 0 percent for hearing loss, effective February 2, 2009, or in excess of 10 percent, effective August 4, 2011.  Therefore, entitlement to an increased rating for the impairment associated with bilateral hearing loss is not warranted.  

To the extent that the Veteran has contended that his hearing loss is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's hearing loss (i.e., difficulty hearing environmental sounds or conversations in person or on the telephone) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 0 and 10 percent ratings under Diagnostic Code 6100 contemplate symptoms attributed to hearing loss.    

Thus, the Board finds that this rating reasonably describes the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

New and material evidence has been submitted sufficient to reopen a service connection claim for a low back disability, and to this extent only the claim is granted.  

Entitlement to an initial rating higher than 0 percent for bilateral hearing loss, effective February 2, 2009, and in excess of 10 percent, effective August 4, 2011, is denied.


REMAND

The Veteran referenced internet articles as part of his October 2010 notice of disagreement that he states recognize a positive relationship between degenerative disc disease and heavy lifting.  The VA examiner who provided a negative medical opinion in this case did not consider this treatise evidence.  Therefore, a supplemental opinion should be provided with consideration of the studies referenced by the Veteran.

The Veteran also testified at the August 2013 Board hearing that he was going to submit a positive medical opinion.  He should be provided with another opportunity to submit this opinion on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or sign the authorization for VA to obtain a copy of the letter from his chiropractor, in which he testified that his doctor determined that the Veteran's low back disability was related to his military service.  If the Veteran complies with the RO's requests make reasonable efforts to obtain the records.

2.  Return the Veteran's claims file to the examiner who performed the June 2010 VA examination and provided a supplemental opinion in June 2011 addressing the Veteran's back disability.  If this examiner is no longer available to complete an addendum to his opinion, the Veteran should be scheduled for a new VA examination by an orthopedist to ascertain the origins or etiology of any present back disorder.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims folders.  After a review of the claims folders and an examination of the Veteran, the examiner should opine whether it is at least as likely as not that any current back disorder was caused by any event, injury, or disease, or first manifested in his military service.  In addressing this question please address the following:

(a)  articles referenced by the Veteran in his October 2010 notice of disagreement, which he contends show a positive correlation between lifting injuries and degenerative disc disease, including from the American Spinal Decompression Association, http://www.americanspinal.com/degenerative-disc-disease.html; and the Social Security and Disability Resource Center, http://www.ssdrc.com/condition-degenerative-disc-disease.html,

(b)  the Veteran's medical history of having a lifting injury in service in 1970 with a diagnosis of back strain,

(c)  the Veteran's complaints of chronic low back pain since service, and 

(d)  a September 2000 private treatment record referencing a motor vehicle accident and complaints of low back pain.  

In providing answers to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The rationale for all opinions expressed in the examination above should be provided.  If the examiner is unable to offer an opinion without resorting to speculation, he or she should provide a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

3.  When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence submitted.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


